PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,988,012 			:
Issued : April 27, 2021			:
Application No. 16/198,820			:	ON PETITION
Filed: November 22, 2018			:	
Attorney Docket No.: MAEDP0305US	:
					

This is a decision on the “Petition to Republish Patent under 37 CFR 1.182” filed on June 3, 2021.  

The petition under 37 CFR 1.182 is dismissed.

By the instant petition, petitioner requests that the above-noted patent be reprinted, rather than a certificate of correction issued, to reflect that the name of both assignees on the issued patent. As to this, petitioner states:

U.S. Patent No. 10,988,012 B2 issued from U.S. Application No. 16/198,820 and is assigned to Nishikawa Rubber Co., Ltd., and Mazda Motor Corporation. However, the issued patent, published on April 27, 2021, lists only Nishikawa Rubber Co., Ltd., as the assignee. Applicant respectfully petitions the Office to republish U.S. Patent No. 10,988,012 B2 to properly list both assignees.

Applicants initially paid the issue fee on March 30, 2021, but inadvertently omitted Mazda Motor Corporation from the Issue Fee Transmittal (PTOL-85). Upon realizing the error Applicants immediately filed a Corrected Issue Fee Transmittal on April 1, 2021, five days prior to the Issue Fee due date of April 6, 2021. The corrected form listed both Nishikawa Rubber Co., Ltd., and Mazda Motor Corporation as assignees. Applicants additionally contacted the Office Customer Support Center at (571) 272-1000 to ensure that no additional steps were necessary to ensure that both assignees would be shown on the published patent. The Support Specialist assured Applicants that since the Corrected Issue Fee Transmittal was filed prior to the Issue Fee Due the published patent would list both assignees.

Applicants believe republication of this patent is proper because every reasonable effort has been made to correctly identify both assignees prior to publication of this patent. This belief is bolstered by the information obtained from the Office Customer Support Center. However, the publication of April 27, 2021 omits Mazda Motor Corporation. Applicant 

Petition, filed June 3, 2021, pgs.1-2
At the outset, petitioner’s allegation that “[t]he Support Specialist assured Applicants that since the Corrected Issue Fee Transmittal was filed prior to the Issue Fee Due the published patent would list both assignees” is without merit relative to the disposition of this petition. Applicants are charged with possessing constructive knowledge of the applicable rules of the patent prosecution process. It is further noted that all business with the USPTO must be transacted in writing.  To this point, 37 CFR 1.2 provides:
§ 1.2 Business to be transacted in writing. 
All business with the Patent and Trademark Office should be transacted in writing. The personal attendance of applicants or their attorneys or agents at the Patent and Trademark Office is unnecessary. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 
Thus, in this instance, the petitioner’s assertion that petitioner relied on the oral assurances of a representative of the Office has no bearing on whether it is appropriate to grant the relief requested in the instant petition. 
It is noted that a petition under 37 CFR 1.182 is not appropriate under the present facts because the provisions of 37 CFR 1.322, provide relief when a petitioner is requesting reprinting of an issued patent. Further, where applicant is seeking to have the name of assignee stated on a patent after payment of the issue fee, the provisions of 37 CFR 3.81 provide appropriate relief.   

In view of 35 U.S.C. 254 and 37 CFR 1.322(b), the USPTO reserves the issuance of a corrected patent for those instances in which: (i) the mistake to be corrected in the patent is a mistake on the part of the USPTO; and (ii) a certificate of correction is deemed inappropriate in form. Furthermore, there is no legal distinction between a certificate of correction and a corrected patent.1 When the USPTO grants a corrected patent, the corrected patent possesses many similarities to a certificate of correction. Notably, the corrected patent appears immediately subsequent to the original, incorrectly printed patent in the Image for the patent in the USPTO Patent FullText and Image Database. In addition, the Full-Text for the patent in the USPTO Patent Full-Text and Image Database is not modified. Accordingly, the USPTO’s policy is to deem certificates of correction inappropriate in form only where the identified USPTO mistake amounts to substantially the entire document. In essence, the purpose of a corrected patent is to obviate the “at column x, line y, replace” format of a certificate of correction where the nature of 

The present circumstance does not support reprinting of the patent in any case. First, it is noted that the failure of the second assignee to appear on the patent is not a mistake of the USPTO. As to this, a review of the application file record reveals that on March 30, 2021, applicant filed “Part B-Fee(s) Transmittal” citing the Assignee name and residence to be printed on the patent as Nishkawa Rubber Co., Ltd., Hiroshima, Japan. The issue was also paid on March 30, 2021. Though a “Corrected Part B-Fee(s) Transmittal” was filed on April 1, 2021, prior to the date on which the issue fee would have been finally due, citing the assignee names and residence data as Nishkawa Rubber Co., Ltd., Hiroshima, Japan and Mazda Corporation, Hiroshima, Japan, such is not dispositive of whether the failure of the name of the second assignee to appear on the patent is a mistake of the USPTO. As to this, it is noted that 37 CFR 3.81(a) provides:

(a) With payment of the issue fee: An application may issue in the name of the assignee consistent with the application's assignment where a request for such issuance is submitted with payment of the issue fee, provided the assignment has been previously recorded in the Office. If the assignment has not been previously recorded, the request must state that the document has been filed for recordation as set forth in § 3.11.

On the date the issue fee was paid, the name of the assignee was cited only as Nishkawa Rubber Co., Ltd., Hiroshima, Japan. Payment of the issue fee forestalled any change to the assignee data that would be reflected on the issued patent. Thus, the Office properly issued the patent in the name of Nishkawa Rubber Co., Ltd., Hiroshima, Japan only. 

Second, reprinting of the patent to add the second assignee is not appropriate because a certificate of correction is not deemed inappropriate in form as the nature of the alleged error on the part of the USPTO did not affect substantially the entire document and issuance of the certificate of correction as to its form would not be unduly burdensome. Correction to the assignee data after payment of the issue fee is achieved pursuant to 37 CFR 3.81(b) by filing a request under 37 CFR 3.81(b) and a request for issuance of certificate of correction.2 Patentee may consider filing the aforementioned in order to have the name of the second assignee stated on the patent. 




elephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. 

				
/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        














    
        
            
        
            
        
            
        
            
    

    
        1 Under 35 U.S.C. 254, the USPTO issues a corrected patent “with like effect as a certificate of
        correction.”
        2 37 CFR 3.81(b): After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.